Title: To George Washington from John Hurt, 24 September 1781
From: Hurt, John
To: Washington, George


                  
                     Sir
                     Williamsburg 24th Sepr 1781
                  
                  By endeavoring to gain intelligence for the Baron de Steuben last January, I was made a prisoner by a party of Simpcoe’s Corps—After suffering the most ignominious treatment at different times on board different prison Ships, about a month ago I had my parole extended from the Town of Norfolk, to the State of Virginia, here to remain till exchanged, or my parole attired—By the information I have had from Colo. Tilman with respect to the British Chaplains, I humbly conceive that it is in your Excellency’s power to have my parole of honor officially canceled, which would add very much to my happiness; I conclude also from the above information that I have been unjustly detained, & improperly paroled. 
                  The next thing I would beg leave to lay before your Excellency is, that I have not drawn pay since last January was 12 months—I lost one of my Horses when I was taken, & my other has been impressed to the Continental service & perhaps is now not worth having—I am denyed a warrant for money, & put off with respect to a Horse &c. all which I am at present without—With great deference & respectI would ask your Excellency what am I to do?  I am Sir Your Excellency’s Most Obt Servant
                  
                     John Hurt
                  
               